          Case 1:20-cv-05355-CM Document 5 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                Plaintiff,
                                                                20-CV-5355 (CM)
                    -against-
                                                               CIVIL JUDGMENT
 COURT OF APPEALS, et al.,

                                Defendants.

       Pursuant to the order issued July 17, 2020, denying Plaintiff’s application to proceed in

forma pauperis,

       IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s application to proceed

in forma pauperis is denied. (ECF 1.)

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       Plaintiff has consented to electronic service of Court documents. (ECF 3.)

SO ORDERED.

 Dated:   July 17, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
